Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  In line 4, “the unit” appears to be “the control unit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10, 12-13, 15, 17, 18, 20, and 22-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armstrong-Muntner et al. (US 2019/0101977 A1, hereinafter referred to as Armstrong).
Regarding claim 1, Armstrong discloses a wearable and head-mountable lighting apparatus (head-wearable electronic device “HWD” 100, Fig. 2I) having artificial intelligence, the wearable and head-mountable lighting apparatus comprising: 
at least one light source (virtual reality head-mounted display device, paragraph [0049]); 
at least one sensor (114) configured to capture sensor data (paragraph [0074]), wherein the at least one sensor comprises at least one of an inertial sensor, a GPS sensor, a compass 
at least one processor (processor assembly 102, Fig. 1) and a storage device (memory assembly 104, Fig. 1) communicatively coupled thereto, wherein the at least one processor is configured to process the sensor data using at least one algorithm to perform one or more determinations comprising a position, orientation, distance from an object, movement, timing, ambient light, or environmental state with respect to the wearable and head-mountable lighting apparatus (paragraphs [0043]-[0044]); 
an activity classification unit (an application 103 within the processor 102, paragraphs [0043]-[0044]) configured to automatically classify, based at least in part on the one or more determinations, an activity that a user is carrying out while the user is wearing the wearable and head-mountable lighting apparatus, without requiring manual input from the user to specify the activity (e.g. “biometric feature-processing applications… health applications… comfort applications”, paragraph [0043]); and 
a control unit (processor assembly 102 in combination with an output assembly 112) configured to automatically control a geometry or a brightness of an output of the at least one light source (“ the HWD may be operative such that any suitable light-sensing component may be enabled to only detect ambient light, while such detection may be used to adjust a brightness of a display output component or any other functionality of the HWD system”, paragraph [0093]), based at least in part on the  activity of the user as automatically classified by the classification unit.
Regarding claim 3, Armstrong discloses the wearable and head-mountable lighting apparatus according claim 1, wherein the activity classification unit is further configured to 
Regarding claim 4, Armstrong discloses the wearable and head-mountable lighting apparatus according to claim 1, wherein the control unit is further configured to control the geometry or the brightness of the output of the at least one light source, independently of the activity classification unit, based at least in part on the sensor data (“ the HWD may be operative such that any suitable light-sensing component may be enabled to only detect ambient light, while such detection may be used to adjust a brightness of a display output component or any other functionality of the HWD system”, paragraph [0093]).
Regarding claim 5, Armstrong discloses the wearable and head-mountable lighting apparatus according to claim 1, further comprising an on-off unit (an intended switch for the HWD) configured to be operated by the user to activate or deactivate the activity classification unit or the control unit.
Regarding claim 6, Armstrong discloses the wearable and head-mountable lighting apparatus according to claim 1, wherein the at least one light source further comprises at least one manual setting unit (input assembly 210, Fig. 1, 200’, Fig. 2I) configured to be operated by the user (user U) to manually control the geometry or the brightness of the output of the at least one light source (it is intended that a brightness of a display output component of the HWD system can be adjusted by a user).
Regarding claim 7, Armstrong discloses the wearable and head-mountable lighting apparatus according to claim 1, wherein the activity classification unit (an application, 103, paragraphs [0043]-[0044]) is configured to access preloaded training data (data 105, paragraph [0046], [0060], [0061], [0063], [0074] ) from the storage device (104), and wherein the activity 
Regarding claim 8, Armstrong discloses the wearable and head-mountable lighting apparatus according to claim 6, further comprising: a database (data 105) stored in the storage device (memory assembly 104, Fig. 1) and configured to store user-specific control data resulting from user operations on the at least one manual setting unit (input assembly 210, Fig. 1, 200’, Fig. 2I), wherein the activity classification unit or the control unit is trained based at least in part on the user-specific control data (“to use various information sources in combination with any available head gesture data 105 (e.g., any suitable one or more gesture models) in order to classify or predict a current head gesture of the user…. any suitable processing circuitry or assembly (e.g., a sensor module) of device 100 may be configured to gather and to process various types of sensor data, in conjunction with head gesture data 105, to determine what type of head gesture has been performed or is being performed by the user.”, paragraph [0074]).
Regarding claim 17, Armstrong discloses the wearable and head-mountable lighting apparatus according to claim 1, wherein the control unit is further configured to control the geometry or the brightness of the output of the at least one light source, based at least in part on 
Regarding claim 18, Armstrong discloses the wearable and head-mountable lighting apparatus according to claim 1, wherein the at least one manual setting unit is configured to be operated by the user to adjust the geometry or the brightness of the output of the at least one light source when the activity classification unit or the control unit is deactivated (it is intended to dim or turn off the brightness of the display to save power when the device such as the activity classification unit or the control unit is in standby or power save mode).
Regarding claim 25, Armstrong discloses the wearable and head-mountable lighting apparatus according to claim 1, wherein the activity classification unit (an application 103 within the processor 102, paragraphs [0043]-[0044]) is further configured to automatically classify the activity at a rate of at least 24 Hz, and wherein the control unit (processor assembly 102 in combination with an output assembly 112) is further configured to automatically control the geometry or the brightness of the output of the at least one light source at the rate of at least 24 Hz (the processor assembly 102 of the HWD 100 is well above 24 Hz, paragraph [0049]).
Method claims 9, 10, 12, 13, 20, and 26 are essentially the same in scope as apparatus claims 1, 6-8, 18, and 25 and are rejected similarly as discussed above.
Claims 15, 22, 23, and 24 are essentially the same as claims 1, 6, 18, and 25 and are rejected similarly as discussed above.

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  See prior arts/references listed on the PTO-892 form attached.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D CHANG/Primary Examiner, Art Unit 2844